Title: To George Washington from William Heath, 24 October 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental village October 24. 1781.
                  
                  I have been honored with yours of the 6th inclosing a letter to general Enos and other papers, to which attention shall be paid.
                  The british fleet consisting of 25 sail of the line, two or three of 50, two or three of 40 guns, about 12 frigates, and three or four fireships, with general Clinton, and, as is variously reported, from 4000 to 6000 chosen troops on board, sailed from Sandy-hook the evening of the 19 instant for the Chesepeak.  Every preparation is made in the fleet to exercise their talents in the burning way.  I, however, hope they will be disappointed in their expectations, in such case, they date their destruction in America.  I wish we were in a condition to strike them some capital blow in this quarter.  The arrangement of the troops they have left and our circumstances, afford not the least prospect of it—though probably some small enterprises will be attempted.
                  The spirit with which the militia turned out at the northward on the late alarm, and the seasonable arrival of the regular troops sent to that quarter, have I believe discouraged the enemy from coming forward—they had not advanced further, when the last accounts came away.
                  We have been for several days experiencing the want of bread, but measures for relief are adopted.  For the last week our supply of beef cattle has been so short as not to allow the one hundred head to be sent on to you.  How the supply will be in future I cannot say.
                  The board of war in a letter to me of the 8th instant observe— "The clothing at Newburgh will be appropriated for your army, and the materials at Boston when they arrive at Philadelphia, will be made up and distributed as his Excellency the commander in chief shall deem most expedient."
                  The clothing at Newburgh is that received from Spain; it is dyed brown—The whole quantity is insufficient for the troops now in this quarter.  I wish to be informed whether the detachments from the regiments here, now serving under your Excellency’s immediate command are to considered in the distributions, or whether your Excellency intends their being supplied at Philadelphia.  It is necessary this should be known before the distribution.  If those detached to the southward are included, the quantity of clothing at Newburgh will be very insufficient. The best clothed men have been detached—Many of those left are in such a naked condition, that I cannot much longer defer the issue, without their being rendered unfit for service.  I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               